Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of September 29, 2015
by and between FBEC Worldwide, Inc., a Wyoming corporation (the “Company”), and
Jason Spatafora (the “Employee”).

 

WHEREAS, the Company wishes to employ the Employee as Chief Executive Officer
and the Employee wishes to work for the Company as Chief Executive Officer; and

 

WHEREAS, the Company and the Employee wish to enter into this Agreement on the
terms and conditions set forth below.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

§1. EMPLOYMENT. The Company hereby employs the Employee, and the Employee hereby
accepts employment, upon the terms and subject to the conditions hereinafter set
forth.

 

§2. DUTIES. The Employee shall perform the duties described on Exhibit A. The
Employee agrees to devote his best efforts to the performance of his duties to
the Company. The foregoing shall not be construed to prohibit the Employee from
engaging in other work activities, provided that such activities do not
significantly interfere or conflict with the performance by the Employee of his
duties, responsibilities, or authorities hereunder.

 

§3. TERM. The Employee’s term of employment hereunder shall commence on the date
hereof (the “Commencement Date”) shall continue until the one (1) year
anniversary of the Commencement Date (the “Term”), unless earlier terminated
pursuant to §6 hereof or extended by mutually agreement of the Company and the
Employee.

 

§4. COMPENSATION AND BENEFITS. In consideration for the Employee’s services
hereunder, the Company shall compensate the Employee as follows:

 

(a) Base Salary. Until the termination of the Employee’s employment hereunder,
the Company shall pay the Employee, in accordance with the Company’s payroll
practices, a base salary (the “Base Salary”). The Base Salary will be paid at a
monthly rate of $15,000. Employee’s Base Salary may not be decreased except in
connection with a reduction in the salaries of all Employees and similar
administrative employees of the Company.

 

(b) Signing Bonus. Upon execution of this Agreement, the Company shall issue the
Employee 2,000,000 shares of restricted common stock of the Company (the “Common
Stock”).

 

(c) Launch Bonus. Upon the successful launch of any product by the Company
during the Term, the Employee shall be issued of shares of restricted Common
Stock in an amount equal to $10,000, based on the closing price, as quoted on
the OTCQB or the Pink Sheets, on the day of the product launch. Such shares of
Common Stock shall be paid in four equal quarterly installments, beginning on
the date following the subject product launch.

1

 

(d) Performance Bonus. For every 1,000,000 units of Company products sold by the
Company during the Term, the Employee shall be issued shares of restricted
Common Stock in an amount equal to $20,000 based on the closing price, as quoted
on the OTCQB or the Pink Sheets, on the day of the sale of the 1,000,0000 unit.
Such shares of Common Stock shall be paid in four equal quarterly installments,
beginning on the date following the subject sale.

 

(e) Benefits. Employee shall not receive any benefits, medical or otherwise.

 

§5. EXPENSES. The Company shall reimburse the Employee for all reasonable
business expenses authorized by the Company and reasonably and necessarily
incurred by the Employee in the performance of his duties, responsibilities, and
authorities hereunder.

 

§6. TERMINATION. The Employee’s employment hereunder shall commence on the
Commencement Date and continue until the earlier of (i) the expiration of the
Term, and any mutually agreed upon extension of such term, and (ii) the
occurrence of any of the following:

 

(a) Death or Disability. The Employee’s employment shall terminate upon the
death of the Employee during the term of his employment hereunder or, subject to
applicable law, at the option of the Company, in the event of the Employee’s
disability, upon thirty (30) days’ written notice. The Employee shall be deemed
disabled if an independent medical doctor certifies that the Employee has for
ninety (90) consecutive or non-consecutive days in any twelve (12) month period
been disabled in a manner which has rendered him unable to perform the essential
functions of his job duties with or without reasonable accommodation. The
Employee will cooperate in submitting to a medical examination for the purpose
of certifying disability under this §6(a) if necessary.

 

(b) For Cause. The Company may terminate the Employee’s employment for “Cause”
immediately upon written notice by the Company to the Employee. For purposes of
this Agreement, “Cause” shall mean:

 

(i) the Employee has committed any act of fraud, embezzlement, misappropriation
or theft in the course of the Employee’s employment with the Company;

 

(ii) the Employee has violated any federal, state or local law, ordinance, rule
or regulation (other than minor traffic violations or similar offenses) in the
course of Employee’s employment with the Company that is materially detrimental
to the Company’s business, reputation, or goodwill;

 

(iii) the Employee has been convicted by a court of competent jurisdiction of,
or pleaded guilty or nolo contendere to, any felony or any crime involving moral
turpitude while employed by the Company; or

2

 

(iv) the Employee has (A) failed to perform his job duties and responsibilities
under this Agreement or (B) breached any material provision under this Agreement
or any of the Company’s written policies, and such failure or breach is not
cured within thirty (30) days after the Company provides written notice to
Employee of such failure.

 

(c) Termination without Cause. The Company may terminate the Employee’s
employment without cause at any time with thirty (30) days’ prior written notice
to the Employee.

 

(d) Termination by Employee for Good Reason. Subject to the Company’s right to
cure as set forth in the last sentence of this §6(d), the Employee may terminate
his employment for Good Reason at any time upon thirty (30) days’ prior written
notice to the Company. Good Reason shall mean the following:

 

(i) any reduction, without his consent, in the aggregate Base Salary, other
compensation owed to the Employee (as specified herein), taken as a whole;

 

(ii) a change in title or duties inconsistent with Employee’s position that
materially reduces the Employee’s position with the Company;

 

(iii) any material breach of this Agreement by the Company; or

 

(iv) the Employee finds a suitable replacement for himself and (A) such
replacement is approved by the shareholders of Company and (B) such replacement
accepts the position of Chief Executive Officer of the Company.

 

To terminate his employment for Good Reason, the Employee must provide notice to
the Company of the Good Reason condition within sixty (60) days of the initial
existence of the condition, upon which, the Company shall have a period of
thirty (30) days to cure. The Employee must terminate his employment with the
Company within ninety (90) days of the initial existence of the condition to
terminate for Good Reason.

 

(e) Termination by Employee without Good Reason. The Employee may terminate his
employment at any time without good reason upon thirty (30) days’ prior written
notice to the Company.

 

(f) Rights and Remedies on Termination. Upon the termination of Employee’s
employment in accordance with §6(a),(b), and (e) the Company shall be required
to pay only for (A) any unpaid Base Salary due for the period prior and through
the date of termination, and (B) following submission of proper expense reports
by the Employee, reimbursement for all expenses properly incurred in accordance
with §5 of this Agreement, prior to the date of termination, and all obligations
of the Company to pay salary and other payments to the Employee hereunder shall
terminate effective as of the date of such termination. Upon the termination of
Employee’s employment in accordance with §6(c), and (d) the Company shall be
required to pay (A) any unpaid Base Salary due for the period prior and through
the date of termination, (B) following submission of proper expense reports by
the Employee, reimbursement for all expenses properly incurred in accordance
with §5 of this Agreement, prior to the date of termination, and (C) four (4)
additional months of Employee’s Base Salary. Any other payments to the Employee
hereunder shall terminate effective as of the date of such termination

3

 

§7. CONFIDENTIAL INFORMATION, NON-SOLICITATION, NON DISPARAGEMENT; THIRD-PARTY
INFORMATION.

 

(a) Confidentiality. The Employee recognizes and acknowledges that he has
acquired and will acquire confidential, proprietary and trade secret information
concerning the Company, and its affiliates, including, without limitation, the
identities and contact information of customers, merchants, vendors or suppliers
and agents, pricing policies, methods of operation, proprietary computer
programs, sales, profit, cost and other financial information, market
information, business strategies, employee information, technical processes,
information processing standards and practices, customer service and service
quality standards, trade secrets and other confidential information about
customers, merchants, vendors or suppliers (hereinafter called “Confidential
Information”). All Confidential Information is a legitimate protectable interest
of the Company. The Employee shall not, during or after his term of employment,
use or disclose any Confidential Information to any person, firm, corporation,
association, or any other entity for any reason or purpose whatsoever, directly
or indirectly, except as may be required pursuant to his employment hereunder
and for the benefit of the Company or as required by law. In the event of the
termination of his employment, whether voluntary or involuntary and whether by
the Company or the Employee, or upon request of the Company at any time, the
Employee shall deliver to the Company all documents and data pertaining to the
Confidential Information and shall not take with him any documents or data of
any kind or any reproductions (in whole or in part) or extracts of any items
relating to any Confidential Information. The Employee further agrees that upon
termination of the Employee’s employment with the Company, the Employee will
execute a termination certificate, certifying the return of all Confidential
Information. The Employee will not, at any time during or after his employment
with the Company, use, copy, publish, summarize, or remove from the Company’s
premises Confidential Information, except during his employment to the extent
necessary to carry out his duties and responsibilities.

 

(b) Non-Solicitation. The Employee hereby agrees that from the Commencement Date
through the two year anniversary of the date of the termination of the
Employee’s employment with Company, the Employee will not (i) directly or
indirectly, as agent, Employee, consultant, representative, stockholder,
manager, partner, or in any other capacity, employ or engage, or recruit or
solicit the services of, or otherwise contact for the purpose of offering
employment or engagement to, any person who is employed or engaged by the
Company or had been employed by or engaged by the Company within one year prior
to such engagement, recruitment or solicitation; or (ii) directly or indirectly
take away, on behalf of himself or any other person or entity, the business of
any customer, merchant, vendor or supplier of the Company. The Employee
acknowledges that the duration set forth in this §7(b) is reasonable in scope;
provided, however, if at any time the provisions of this §7(b) shall be finally
determined to be invalid or unenforceable by a court of competent jurisdiction,
the parties hereby agree that the court making the determination of invalidity
or unenforceability will have the power to reduce the duration of the term or
provision to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified. As used in this §7(b) “Person” means a corporation, an association, a
partnership, an organization, a business, a limited liability company, an
individual, a government or political subdivision thereof or a governmental
agency. The Employee agrees that the restrictive covenants contained in this
§7(b) shall be enforceable whether the Employee’s employment is terminated by
Employee or the Company.

4

 

(c) Non-Disparagement. In consideration of Employee’s services hereunder and the
compensation to be paid or provided to the Employee by the Company, each party
hereto agrees that it or he will not, during or after the term of Employee’s
employment hereunder, make any statement or otherwise take any action that would
or might reasonably be interpreted as harmful or disparaging to the other party
hereto or its or his stockholders, directors, officers, employees, agents or
representatives, as applicable. However, nothing in this §7(c) shall prohibit
any party from testifying truthfully in any proceeding or providing truthful
information as legally required to provide such information.

 

(d) Third-Party Information. The Employee acknowledges that the Company received
and in the future will receive from third parties said third parties’
confidential information, subject to a duty to maintain the confidentiality of
such information and to use it only for certain limited purposes. Employee will
treat such information in a manner consistent with the Company’s agreement with
such third parties, and without limiting the foregoing, the Employee will not,
directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any third party, other than in his assigned duties for the
benefit of the Company, any such confidential information.

 

(e) Representations and Warranties. The Employee represents and warrants that
(i) his employment with the Company does not and will not breach any agreements
with or duties to a former employer or any other third party; (ii) the Employee
has no obligations inconsistent with the terms of this Agreement or with his
undertaking a relationship with the Company, and the Employee will not enter
into any agreement in conflict with this Agreement; (iii) there is no other
contract to assign inventions, trademarks, copyrights, ideas, processes,
discoveries or other intellectual property that is now in existence between the
Employee and any other person or entity. The Employee agrees that he will
promptly inform the Company if he becomes aware of any fact that would cause his
representations and warranties above to be false.

 

§8. GENERAL.

 

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or if mailed
by certified mail, return receipt requested, postage prepaid or sent by
facsimile, to the relevant address set forth below, or to such other address as
the recipient of such notice or communication shall have specified to the other
party hereto in accordance with this §8(a):

 

If to the Company, to:

 

1522 San Ignacio Ave., #3 

Coral Gables, FL 33143

Attn: CEO



 

If to the Employee, to:




5

 

 

Any such written notice shall be effective (i) if delivered personally, when
received, (ii) if sent by overnight courier, when receipted for, (iii) if
mailed, five (5) days after being mailed as described above, and (iv) if sent by
facsimile, upon generation of a transmission report by the machine from which
the facsimile was sent which indicates the date that the facsimile was sent if
sent during normal business hours on any business day, otherwise on the next
business day following the generation of such report.

 

(b) Rights Cumulative. The rights and remedies provided herein are cumulative,
and the exercise of any right or remedy, whether pursuant hereto, to any other
agreement, or to law, shall not preclude or waive the right to exercise any or
all other rights and remedies.

 

(c) Survival of Obligations. Termination of this Agreement or the Employee’s
employment shall not affect the Employee’s continuing obligations as set forth
in this Agreement.

 

(d) Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

 

(e) Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise or any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

(f) Withholding. All amounts payable by the Company to the Employee hereunder
may be reduced prior to the delivery of such payment to the Employee by an
amount sufficient to satisfy any applicable federal, state, local or other tax
withholding requirements.

 

(g) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(h) Assignment. The Employee agrees that the Company may assign to another
person or entity that succeeds to the business of the Company any of the
Company’s rights under this Agreement, provided that the Company shall remain
fully liable for all of its obligations hereunder. The Employee may not assign
his obligations under this Agreement.

 

(i) Assigns. This Agreement shall be binding upon and inure to the benefit of
the heirs, successors and permitted assigns of each of the parties hereto.

6

 

(j) Entire Agreement; No Oral Modification. This Agreement contains the entire
understanding of the parties, supersedes all prior agreements and understandings
relating to the subject matter hereof, and shall not be amended except by a
written instrument hereafter signed by each of the parties hereto.

 

(k) Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Florida.

 

(l) Section 409A. This Agreement is intended to be interpreted and applied so
that the payments set forth herein shall either be exempt from the requirements
of Section 409A of the Internal Revenue Code, as amended, and the regulations
and guidance issued thereunder (“Section 409A”), or shall comply with the
requirements of Section 409A. In no event may the Employee, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement or otherwise which constitutes a “deferral of compensation” within the
meaning of Section 409A. Notwithstanding anything in this Agreement or elsewhere
to the contrary, a termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts that constitute “non-qualified deferred compensation”
within the meaning of Section 409A upon or following a termination of the
Employee’s employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A. For purposes of Section 409A, each payment under this
Agreement to the Employee (including any installment payments) shall be deemed a
separate payment. With respect to any expense reimbursement provided pursuant to
this Agreement (i) the expenses eligible for reimbursement must be incurred
during the term of employment, (ii) the amount of expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursements
for expenses for which the Employee is entitled to be reimbursed shall be made
on or before the last day of the calendar year following the calendar year in
which the applicable expense is incurred, and (iv) the right to payment or
reimbursement hereunder may not be liquidated or exchanged for any other
benefit. Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on the Employee’s termination of employment, the Employee is deemed
to be a “specified employee” within the meaning of Section 409A, any payments
due upon a termination of the Employee’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Section 409A
(whether under this Agreement, any other plan, program, payroll practice or any
equity grant) and which do not otherwise qualify under the exemptions under
Treasury Regulation section 1.409A-1 (including without limitation, the
short-term deferral exemption and the permitted payments under Treasury
Regulation section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or
provided to the Employee in a lump sum (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) on the
earlier of (x) the date which is six months and one day after the Employee’s
separation from service for any reason other than death, and (y) the date of the
Employee’s death, and any remaining payments shall be paid or provided in
accordance with the normal payment dates specified for such payment.

 

Employee Acknowledgment. The Employee has had the opportunity to consult legal
counsel in regard to, and has read and understood, this Agreement. The Employee
is fully aware of its legal effect, and has entered into it freely and
voluntarily and based on his own judgment and not on any representations or
promises other than those contained herein.

 

{Rest of Page Intentionally Left Blank.}

7

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Employment Agreement to be duly executed as of the date and
year first above written.

 

  FBEC WORLDWIDE, INC.       By:     /s/ Jason Spatafora   Name: Jason Spatafora
  Title: Chief Executive Officer               /s/ Jason
Spatafora_______________________   Jason Spatafora

 

 

 

 

 

 

 

 

 

 

 



8

